09/27/2018
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                          Assigned on Briefs May 22, 2018

          STATE OF TENNESSEE v. THOMAS ALLEN STRINGER

                Appeal from the Criminal Court for Sullivan County
                      No. S64667 James F. Goodwin, Judge
                     ___________________________________

                           No. E2017-01614-CCA-R3-CD
                       ___________________________________


Defendant, Thomas Allen Stringer, was indicted for two counts of aggravated assault and
one count of felony evading arrest. In a superseding presentment, Defendant was
charged with two counts of aggravated assault, felony evading arrest, and possession of a
firearm by a convicted felon. Following a jury trial, Defendant was convicted of two
counts of misdemeanor assault and one count of felony evading arrest. The jury found
Defendant not guilty of possession of a firearm by a convicted felon. Following a
sentencing hearing, the trial court sentenced Defendant to three years for his felony
evading arrest conviction and 11 months and 29 days for each of his assault convictions.
The trial court ordered all of Defendant’s sentences to run consecutive to each other. The
court ordered Defendant to serve three years, 11 months, and 29 days incarcerated and
the remaining 11 months and 29 days to be served on Community Corrections. In this
appeal as of right, Defendant contends that his sentence is excessive and the trial court
abused its discretion by imposing consecutive sentencing. Finding no error, we affirm
the judgments of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

THOMAS T. WOODALL, J., delivered the opinion of the court, in which JOHN EVERETT
WILLIAMS, P.J., and ROBERT W. WEDEMEYER, J., joined.

Stephen M. Wallace, District Public Defender; Ashley D. Boyer and W. Andrew
Kennedy, Assistant Public Defenders, Blountville, Tennessee, for the appellant, Thomas
Allen Stringer.

Herbert H. Slatery III, Attorney General and Reporter; Brent C. Cherry, Senior Counsel;
Barry Staubus, District Attorney General; and Teresa A. Nelson, Assistant District
Attorney General, for the appellee, State of Tennessee.
                                        OPINION

Facts

       On January 11, 2015, Matthew Harrison, of the Sullivan County Sheriff’s Office,
attempted to serve an arrest warrant for Kendra Poe. He had received information that
Ms. Poe “may be traveling with several individuals in a red Chevy S10 pickup truck.”
He also had information that Ms. Poe had previously been seen that day at 1132 Ingle
Street in Kingsport, Tennessee. Officer Harrison drove past the Ingle Street address at
about 3:00 p.m. and saw a red truck in the driveway. He and another officer, Burk
Murray, parked in separate locations away from the residence to observe and wait for the
occupants to exit the residence and leave in the vehicle.

        Officer Harrison “got a notification from Officer Murray that the vehicle was
coming out. He said he wasn’t able to identify who got in the vehicle from where he was
sitting.” Officer Harrison then saw the red truck come to a stop sign at an intersection.
He “could tell there was [sic] three bodies in the vehicle,” but he could not identify the
individuals because the windows were tinted. Officer Harrison followed the vehicle. He
testified,

        When I got behind the vehicle, it had merged into the left lane. [The]
        [v]ehicle then made a really sharp, abrupt turn onto Farragut Avenue.

        ....

        I followed behind the vehicle. That point in time me and Officer Murray
        were in radio contact with each other. And the individuals that we had
        identified to be in the vehicle, we knew that both of those did not have a
        driver’s license.

        So I was continuing to follow the vehicle to see if I could identify it. It’s
        a dead end street. As I was going on up the street, that’s when I
        activated my patrol lights. [I] followed behind the vehicle for just a little
        ways until I could see that [I] didn’t feel like they were going to stop.
        And then I turned on my siren and followed behind the vehicle.

       Officer Harrison testified that Farragut Avenue is in a residential neighborhood,
and it dead-ends into a cul-de-sac. The red truck pulled into a driveway at the last house
on the left before the cul-de-sac. Officer Harrison pulled in behind the truck. He
approached the driver’s side. Defendant was in the driver’s seat, and the window was
open. Officer Harrison spoke to Defendant and said “something to the tune of, ‘Hey,
                                            -2-
how are you doing?’ or ‘How you doing today?’” Officer Harrison testified that
Defendant put the vehicle in reverse. Officer Harrison “drew [his] service pistol and took
one step back from the vehicle and gave an instruction for him to stop the car.”
Defendant replied, “Yeah, right.” Defendant then turned the steering wheel to the right
and began backing up. Officer Harrison testified, “as he was doing so, the front of the
vehicle brushed up against my pants . . . .” Officer Harrison “was backstepping” to get
out of the way of the vehicle. Defendant then drove away. Officer Harrison saw Officer
Murray’s patrol car, and Officer Harrison pursued the vehicle on foot. He testified,

        I was running down the middle of the road. The next thing, like I said, I
        seen [sic] the – the cruiser coming up the road with its blue lights on.
        And basically both vehicles come to a stop, you know. Both vehicles
        stopped in the middle of the road. And so I continued to run towards the
        vehicle, you know.

        And at that point I get, you know, close distance to the vehicle. The
        reverse lights come on. The vehicle comes back at me again with the
        tires spinning, squealing. Comes straight back at me again.

        ....

        At that point the vehicle was coming back at me. [I] didn’t know what
        to do, so I jumped to the left. The vehicle probably got within a foot of
        me when I jumped to the left, jumped up on the sidewalk to get away
        from the vehicle because, you know, it’s not a two-laned road, it’s just a
        –

        ....

        – residential neighborhood road. So it’s not two lanes. It’s not, you
        know, going two lanes, however you describe that. It’s just a one-lane
        road[.]

        So I was able, when I jumped to the left of myself, to get up on the
        sidewalk and I got behind the telephone pole.

       Officer Harrison testified that he heard a loud “boom” and saw that the red truck
had collided with Officer Murray’s vehicle. Officer Harrison approached Defendant’s
vehicle with his weapon drawn. Defendant exited the vehicle and fled on foot. Officer
Harrison pursued Defendant for “three or four blocks.” Defendant jumped over a
retaining wall, and Officer Harrison saw that Defendant had “a black semiautomatic
                                          -3-
pistol in the back – small of his back.” Officer Harrison lost track of Defendant. Other
officers and a K9 unit were called to assist in locating Defendant. Defendant was
apprehended in the early morning hours the following day.

        Officer Burk Murray, of the Sullivan County Sheriff’s Office, was working with
Officer Harrison on January 11, 2015. Officer Murray testified that he saw the red truck
back out of the driveway and almost hit Officer Harrison. The vehicle “accelerated
rapidly” towards Officer Murray’s vehicle. Officer Murray testified, “I braced for impact
thinking I was going to get hit[, a]nd the vehicle stopped right in front of my car to the
point I couldn’t see the headlights or the grill of the truck anymore.” When the vehicle
stopped, Officer Murray saw Officer Harrison “running up behind the vehicle . . .
screaming, ‘Stop.’ He had his pistol drawn.” Officer Murray testified, “[a]lmost at the
same instant that the vehicle stopped, the vehicle started accelerated backwards. I could
hear the tires squealing[, a]nd it was going directly backwards toward Deputy Harrison.”
Officer Murray testified that he positioned his vehicle to block the roadway “[t]o stop
[Defendant’s] escape anymore, because I still couldn’t see Deputy Harrison. I thought he
was either under the truck or being run over.” Defendant “put his vehicle back in ‘Drive’
and was coming forward [ ] to go around [Officer Murray] to the right.” Officer Murray
testified, “I couldn’t get moved far enough to the sideways to block him, and I ran into
the driver’s – or to the passenger side of his truck.” Officer Murray testified, “[a]t that
point, I drew my weapon. I was aiming at the driver. And the passenger moved into my
field and I couldn’t – didn’t have a clean shot.” Defendant then fled on foot. Officer
Murray detained two passengers of the truck, and Officer Harrison pursued Defendant.

       Defendant testified on his own behalf. He acknowledged that he had prior
convictions in 2005 for misdemeanor theft, aggravated criminal trespass, possession of
cocaine for sale or delivery, maintaining a dwelling where controlled substances are used
or sold, and vandalism. In 2007, Defendant was convicted in Virginia for possession of
burglary tools.

       Defendant testified that on January 11, 2015, he was taking some friends home
and that he was not familiar with the area. He drove his friend to another friend’s house
in Kingsport. Defendant testified that the friend in Kingsport “had been in some trouble
that morning with the police and was wanting a ride out.” Defendant testified, “I told
him I’d give him a ride and shake him real quick. It was my daughter’s birthday, and I
was trying to get to my daughter’s birthday that evening.”

       Defendant testified that he did not see the police behind him until he pulled into
the driveway at the end of Farragut. Defendant testified, “I was only supposed to have
been taking him a couple of blocks and dropping him off. And I [was] just taking
instructions from him.” Defendant “was under [the] assumption” that they had passed the
                                           -4-
friend’s house, and he was “going to turn around and come back down.” He testified that
he “never even put [his] truck in ‘Park,’ [he] just put it straight in reverse and started
backing out.” Defendant testified,

        As I [wa]s putting it in reverse, [his passenger] told [him] there was a
        cop behind us. And I looked out my side view mirror and I seen [sic]
        him out in the street. And as I rode out in the street, then he got out of
        his car with his pistol drawn . . .

        Defendant testified, “[a]t that point I was just panicked and I wanted to get away.”
Defendant testified, “I didn’t really know why he was after me.” Defendant testified that
he “didn’t know if [he] had a parole violation or what.” He testified that he had “missed
all [his] daughter’s birthdays all her life, and [he] was trying to make that birthday party.”
He testified, “I know I hadn’t done nothing [sic] wrong. I didn’t even understand why –
why he had a gun drawn on me. I hadn’t done anything.” Defendant testified that he
drove back down the road, and Officer Murray “was accelerating at [him] really fast and
he scared [Defendant].” He testified they almost had a head-on collision, but the vehicles
did not make impact. Defendant then attempted to drive around Officer Murray’s patrol
car. He testified that “Officer Harrison wasn’t behind [him] at that point.” Defendant
testified that he “was just trying to get away.” Defendant testified that Officer Murray’s
patrol car hit the passenger side of his truck, and Defendant exited the truck and fled.
Defendant testified that he “was never intending to hurt anyone.” He denied having a
gun.

Sentencing hearing

        A presentence report was admitted into evidence, and the parties stipulated that
Defendant was a Range II multiple offender. Defendant testified at the sentencing
hearing. He asked the court to sentence him to “a program.” He acknowledged that he
had been “in the system” for the past 12 to 13 years. He testified that he had successfully
completed “some misdemeanor probation” for a conviction in Virginia, but he
acknowledged that he was on parole at the time of the offenses in this case. Defendant
testified that he would “[d]efinitely” be interested in going to a rehabilitation facility, in
particular the “Hay House.” Defendant testified,

        I’m tired of doing what I’m doing. I want to change. I want to do
        something different. That’s . . . .

        I’m sick of living the life I’ve been living. I’m sick – I’m – I’m – I’m
        tired of being in jail, tired of being in the penitentiary. That’s all I know.
        That’s all I’ve done.
                                            -5-
        When I got out this last time, I really didn’t have nowhere [sic] to go. I
        was out – I was out on the street beating the bushes. I – I really wasn’t
        even prepared to come out to face what I was facing, really. I thought I
        was. But when I come [sic] out, the whole world was spinning
        completely different than when I was ready for it. And I just . . . .

        It was real easy. I fell right back into the same thing that I always been
        doing. And I don’t want to do that now. In fact, when I do get –
        whenever I – whatever time I get now, I – I don’t want to really just get
        released. I’d rather come out in a structured environment, try to come
        out, you know, with a[n] opportunity to – to turn it around, you know.
        That’s – that’s really all I’m asking.

       On cross-examination, Defendant acknowledged that he had several misdemeanor
convictions in addition to the felony convictions used to determine his sentencing range.
He also acknowledged that he had juvenile adjudications that would have been felonies if
committed while he was an adult and that he had been charged and adjudicated with
escape from a juvenile detention center. Defendant acknowledged that he had been given
sentences of probation before and that his probation was revoked following an arrest and
conviction in Montgomery County, Virginia. Defendant also acknowledged that he had
“got[ten] a couple write[-]ups” while incarcerated.

       At the conclusion of the sentencing hearing, the trial court stated that it had
considered the evidence presented at the trial and sentencing hearing, the presentence
report, the principles of sentencing and arguments made as to sentencing alternatives, the
nature and characteristics of the criminal conduct involved, the evidence presented as to
mitigating and enhancement factors, and any statistical information provided by the
Administrative Office of the Courts. The trial court also considered Defendant’s
testimony and his potential for rehabilitation. The trial court found the following
enhancement factors: that Defendant had a previous history of criminal convictions or
criminal behavior in addition to those necessary to establish the appropriate range; that
the offense involved more than one victim; that Defendant had previously failed to
comply with the conditions of a sentence involving release into the community; that
Defendant had no hesitation about committing a crime when the risk to human life was
high; and that Defendant committed the offense while on parole for another offense. In
mitigation, the trial court found that Defendant had obtained his GED.

       Regarding consecutive sentencing, the trial court found that Defendant had an
excessive history of criminal activity and that he committed a felony while on parole.
The trial court sentenced Defendant to 11 months and 29 days each for his two assault
                                          -6-
convictions and three years for felony evading arrest conviction. The court ordered that
all of Defendant’s sentences run consecutive to each other. Regarding alternative
sentencing, the trial court found as follows:

        The Court finds that probation has been repeatedly tried and used, to no
        avail. [Defendant], because all the evidence the Court’s heard and the
        fact that – the fact that alternative sentencing has been repeatedly tried
        and failed, [Defendant] is going to have to serve both Counts 3 and 1.
        So he’s going to serve three years plus 11 months, 29 days. Then the
        Court’s going to put him in residential Community Corrections at the
        Brown Annex on that last 11 months, 29 days, so that he can transition
        back into society.

       The trial court also ordered that Defendant undergo drug and alcohol counseling
while on Community Corrections.

Analysis

       Defendant contends that the trial court abused its discretion by imposing more
than the minimum sentences and by ordering the sentences to run consecutively.

        Our standard of review of the trial court’s sentencing determinations is whether
the trial court abused its discretion, and we apply a “presumption of reasonableness to
within-range sentencing decisions that reflect a proper application of the purposes and
principles of our Sentencing Act.” State v. Bise, 380 S.W.3d 682, 707 (Tenn. 2012). The
application of the purposes and principles of sentencing involves a consideration of “[t]he
potential or lack of potential for the rehabilitation or treatment of the defendant . . . in
determining the sentence alternative or length of a term to be imposed.” T.C.A. § 40-35-
103(5). Trial courts are “required under the 2005 amendments to ‘place on the record,
either orally or in writing, what enhancement or mitigating factors were considered, if
any, as well as the reasons for the sentence, in order to ensure fair and consistent
sentencing.’” Bise, 380 S.W.3d at 698-99 (quoting T.C.A. § 40-35-210(e)). Under the
holding in Bise, “[a] sentence should be upheld so long as it is within the appropriate
range and the record demonstrates that the sentence is otherwise in compliance with the
purposes and principles listed by statute.” Id. at 709-10.

       With respect to consecutive sentencing, our supreme court has held that the
standard of review adopted in Bise “applies similarly” to the imposition of consecutive
sentences, “giving deference to the trial court’s exercise of its discretionary authority to
impose consecutive sentences if it has provided reasons on the record establishing at least

                                           -7-
one of the seven grounds listed in Tennessee Code Annotated section 40-35-115(b)[.]”
State v. Pollard, 432 S.W.3d 851, 861 (Tenn. 2013).

        Here, the record reflects that the trial court, in sentencing Defendant, considered
all appropriate principles set forth in T.C.A. § 40-35-210(b). The court applied several
enhancement factors, including Defendant’s history of criminal convictions in addition to
those necessary to establish the range, Defendant has failed to comply with conditions of
a sentence involving release into the community; Defendant had no hesitation about
committing a crime when the risk to human life was high; and Defendant was on parole
at the time he committed the offense. See T.C.A. § 40-35-114(1), (8), (10), (13)(B). The
court applied only one mitigating factor, that Defendant had obtained his GED. See
T.C.A. § 40-35-113(13).

        The State concedes that the trial court misapplied enhancement factor (3), that the
offense involved more than one victim. Factor (3) cannot be applied to enhance a
sentence when a defendant is separately convicted of the offenses committed against each
victim. State v. Freeman, 943 S.W.2d 25, 31 (Tenn. Crim. App. 1996); State v.
Williamson, 919 S.W.2d 69, 92 (Tenn. Crim. App. 1995). Because Defendant was
convicted of two counts of assault where the officers were separately named as victims,
the trial court improperly applied enhancement factor (3). See State v. Imfeld, 70 S.W.3d
698, 706 (Tenn. 2002). Accordingly, the trial court erred in this regard.

       Defendant’s conviction for felony evading arrest is a Class E felony. T.C.A. § 39-
16-603(b). As a Range II offender, Defendant’s sentencing range was “not less than two
(2) nor more than four (4) years.” T.C.A. § 40-35-112(b)(5). Defendant’s sentence of
three years for this offense is the midpoint in the range.

        We conclude that the trial court properly sentenced Defendant. The trial court
considered the relevant principles and sentenced Defendant to a within range sentence.
The evidence presented at trial and during the sentencing hearing supports the trial
court’s application of enhancement factors, with the exception of enhancement factor (3),
that the offense involved more than one victim. While the trial court erred in the
misapplication of a single enhancement factor, the misapplication does not void the
Defendant’s sentence. See Bise, 380 S.W.3d at 708. Moreover, in misdemeanor
sentencing, the “trial court need only consider the principles of sentencing and
enhancement and mitigating factors in order to comply with the legislative mandates of
the misdemeanor sentencing statute.” State v. Troutman, 979 S.W.2d 271, 274 (Tenn.
1998). Thus, the trial court is afforded considerable latitude in misdemeanor sentencing.
See State v. Johnson, 15 S.W.3d 515, 518 (Tenn. Crim. App. 1999). We conclude the
trial court did not abuse its discretion by imposing the maximum sentences for each of

                                           -8-
the Class A misdemeanor assault convictions.    As such, the Defendant is not entitled to
relief on this issue.

        The trial court based its imposition of consecutive sentencing on its finding that
Defendant “is an offender whose record of criminal activity is extensive” under
Tennessee Code Annotated section 40-35-115(2). Defendant acknowledged his extensive
criminal history, and the record supports the trial court’s finding. This finding alone is
sufficient to support the imposition of consecutive sentencing. Defendant is not entitled
to relief.
                                     CONCLUSION

      Based upon the foregoing analysis, the judgments of the trial court are affirmed.


                                  ____________________________________________
                                  THOMAS T. WOODALL, JUDGE




                                          -9-